Title: To George Washington from William Heath, 19 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, April 19. 1782.
                        
                        The inclosed from major Oliver, came to hand the last evening.
                        Inclosed is also a note which I received yesterday from major Maxwell. What encouragement the man wishes or
                            expects, or how far advantage may be derived from him, I cannot say, further than that major Maxwell informed me, before
                            the late attack upon the mail, that he had received information that persons were employed to do it, and were gone out. I
                            submit the matter to your Excellency.
                        The last evening I received a letter from the secretary at war dated the 8th instant, in which is the
                            following paragraph.
                        "I have conversed with mr Morris respecting the clothing belonging to the state of Massachusetts—He will take
                            it and credit the state for it. This is the best thing we can do; for our troops must have a great part of it—and if it is
                            issued under the order of the state it will be lost to the commonwealth. I have therefore to request that you would order
                            the state-clothier to deliver the clothing into the hands of the continental clothier, who will have orders to receive it,
                            and issue to the Massachusetts line in the first instance, until they are on a par with others. Indeed, by this clothing
                            he is to put all the regiments, with respect to quantity, on a footing. The remainder will be for the recruits—they will
                            be clothed as they come in. I shall write to our state fully on the subject."
                        
                        I have written to major Lunt to deliver the clothing over to the continental clothier accordingly, and hope
                            my doing it will meet your approbation.
                        Inclosed is also a letter which I received last night from colonel Tupper—by which it appears, the taking the
                            kidney suet from the beef is at length introduced by the contractors at the northward—and its being done here is plead as
                            a precedent. This is the first complaint I have heard from that quarter—I conceive it to be my duty to transmit the letter
                            to your Excellency. I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant, 
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Sir
                                Albany April the 13th A.D. 1782
                            
                            Since I last wrote I have been Informed there has been a considerable of a toomult among the soldiers of
                                the first Newhampshire Regt at Saratoga, but by the exartions of the officers their dissobidence were carried to no
                                great length.
                            The Grevances they complain of are the want of Money, and the Contractors taking from the hind Quarters
                                of Beves all the kidney fat, I waited on the Contractor on the Subject he Informed me he understood it was allowed of
                                at the army at head Quarters, if any rule of that nature has been established should be glad to know it, A party of
                                Indians & Refugees still continue to Infest the coast of the Mohawk River skulking from
                                place to place but cannot be found by our parties they have since my last killed another Inhabitent. I have the Honour
                                to be your Honors most obedent huml. Servt
                            
                                Benj. Tupper Colo. Comr
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Genral
                                Stamford April 16 1782
                            
                            There is a certain Man, the Same who brought out the News of the post being to be way laid, in the Rout
                                from philadelphia; whom Capt. Fitch Recomend as a 
                                proper man to be encouraged that way. I would beg leave to Sugest to you, to Considr the Matter;
                                and if thought propper please to employ him. I think it is best not to mention his name in this for fear of accident.
                                I am Most Respectfully yours
                            
                                Hugh Maxwell Major
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Aprile 17th 1782
                            
                            I cannot at Present send you a Deteal of Matters such as I Could wish altho it will be in my Power in the
                                turn of a few days I Expect to see my Corespondent with more Purticlers but this I can informe you. that Arnold Core
                                of horse and foot have left the lines and gone to New york a fleet of 150 Sail of Transports all Empty areve at york
                                last week it is said from Charles town no Person is to be Permited to Pass Kings Bridge on any Pretence what ever
                                after sauterday next. all Buldings in the City are stopt ambargo is laid on all Marchants Vasels not to leave the
                                Harber. General Kniphausen and Prince William Henry is about to Embark for England it is said that Pairt of the
                                Seventeenth Regt Dregoons is to lay on the lines it only being a Report they are not there yet what Ever Comes to hand
                                shall be transmitted to you.
                            N.B. the Refugees on long Island have gone abord the fleet avery boat Press at new york. I am Sir yours
                                &c.
                            
                                Whig
                            
                        
                        
                     Enclosure
                                                
                            Honod Sir
                                Wards House Thursday 1 oClock April 18th 82
                            
                            Have the pleasure to enclose intelligence, which if true, may be matter of importance, received 2d handed
                                from Esqr. Honywell—true or false shall not relax in disapline but keep a good look out. Have the honor to be with
                                respect your most obedt Hume Servt
                            
                                R. Oliver
                                Major Comg on the Lines
                            
                        
                        
                    